Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, which reversed a decision of an unemployment insurance referee, and overruled an initial determination of the Industrial Commissioner which disqualified claimant for benefits because he refused an offer of employment for which he was reasonably fitted by training and experience without good cause. Claimant is a baker. Prior to filing for unemployment insurance benefits.- he had been employed as such at a wage of $50 per week. His experience had been limited to baking *1037Italian and French bread and cakes. He was referred to a job offer at a wage of $65 per week where his duties would be to mix and bake American style bread and rolls. There are some differences in the baking process of the different types, but the prospective employer indicated a willingness to employ claimant, with knowledge of his previous limited experience, and to teach him the American method of baking. Claimant refused to even try the proffered employment solely on the ground that the work did not consist of Italian or French style baking. Such refusal was unreasonable. The statute does not contemplate such a precise selection of employment by a claimant. He may not enjoy benefits while waiting for a job which fits his training and experience with complete exactness. If he is reasonably fitted by training and experience for the offered employment, as was the case here, his refusal is without good cause as a matter of law. Decision of the Unemployment Insurance Appeal Board reversed, on the law, and the initial determination of the Industrial Commissioner reinstated, without costs. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.